DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 12/2/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3, 4, 9, 11, 15 and 25 have been amended.  Claims 2, 5, 6, 10, 14, 16-18, 26-28 and 30-73 have been cancelled.  Claims 74-76 are newly added.  Accordingly, claims 1, 3, 4, 7-9, 11-13, 15, 19-25, 29 and 74-76 remain pending in the application.  

Withdrawn Rejections
	Applicant’s amendment renders the objections to claim 4 and 73 moot.  Specifically, claim 4 has been amended to remedy the minor informalities and claim 73 has been cancelled.  Thus, said objections have been withdrawn.

	Applicant’s amendment renders the rejections of claims 4, 9 and 73 under 35 USC 112(b) moot.  Specifically, claims 4 and 9 have been amended to remedy the indefinite issues and claim 73 has been cancelled.  Thus, said rejections have been withdrawn.

	Applicant’s amendment renders the rejection of claims 1, 4, 7-9, 13 and 29 under 35 USC 103 over Bilek moot.  Specifically, the limitations of claim 2 (“wherein the bactericide layer 

Applicant’s amendment renders the rejections of claim 73 under 35 USC 103 over Shikani moot.  Specifically, claim 73 has been cancelled.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the double patenting rejection of claim 73 over USPN 10,849,944 in view of Katsarava moot.  Specifically, claim 73 has been cancelled.  Thus, said rejection has been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Louis Tessier on December 15, 2021.

Claim 4, line 6 - "Central Nervous System" is replaced with "central nervous system", 
Claim 9, line 1 - "in" is inserted between "defined" and "claim 1", and 
Claim 75, line 1 - "the bioactive bacteriophages in" is inserted between "wherein" and "the bactericide layer".

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or reasonably suggest a medical device, the medical device comprising: a substrate defining a surface; a plasma polymer layer bound to and coating the surface; and a bactericide layer bound to the plasma polymer layer, the plasma polymer layer being between the substrate and the bactericide layer; wherein the bactericide layer includes bioactive bacteriophages.
The closest prior art is Bilek and Katsarava (of record).
Bilek teaches medical devices comprising a bactericidal (antibacterial) coating, the bactericidal coating bound to a plasma polymer layer, the plasma polymer layer bound to the surface of the medical device. Bilek, however, is silent to bacteriophages.
Katsarava teaches medical devices/implants comprising a coating, wherein said coating comprises a polymer and a bacteriophage for the purpose of treating a bacterial infection or potential infection in a controlled manner. Katsarava, however, is silent to a plasma polymer layer.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 4, 7-9, 11-13, 15, 19-25, 29 and 74-76 are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

/CARLOS A AZPURU/Primary Examiner, Art Unit 1617